UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6866



HENRY BABATUNDE SONOWO,

                                             Petitioner - Appellant,

          versus


GEORGE SNYDER; FEDERAL BUREAU OF PRISONS;
U.S. IMMIGRATION & NATURALIZATION SERVICE;
EXECUTIVE OFFICE FOR IMMIGRATION REVIEW,

                                             Respondents - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-04-135-5-BO)


Submitted:   August 26, 2004             Decided:   September 3, 2004


Before WIDENER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Henry Babatunde Sonowo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Henry Babatunde Sonowo appeals the district court’s order

denying his petition for writ of mandamus in which he requested

that the district court direct action by the Defendants to commence

his   deportation     hearing   and   to   complete   the   statutory

administrative process.     We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court. See Sonowo v. Snyder, No. CA-04-135-5-BO (E.D.N.C.

Apr. 26, 2004).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                             AFFIRMED




                                 - 2 -